Citation Nr: 9914739	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right clavicle fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for a right knee 
disorder.

3.  Entitlement to a compensable evaluation for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1980 and from August 1981 to September 1985.

This appeal arose from a May 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded for additional 
development in June 1997 and April 1998.  In November 1998, 
the denials of the claims were continued.


FINDINGS OF FACT

1.  Whether the veteran meets the criteria for the next 
higher evaluation (20 percent) for the service-connected 
right clavicle fracture residuals depends on whether there is 
evidence of nonunion of the clavicle with loose movement, 
dislocation or excess fatigability, weakened movement, pain 
on movement or incoordination.

2.  Whether the veteran meets the criteria for the next 
higher evaluation (10 percent) for the service-connected 
right knee disorder depends on whether there is evidence of 
slight impairment, to include recurrent subluxation or 
lateral instability, flexion limited to 45 degrees, extension 
limited to 10 degrees, or excess fatigability, weakened 
movement, pain on movement or incoordination.

3.  Whether the veteran meets the criteria for the next 
higher evaluation (10 percent) for the service-connected 
right ankle disorder depends on whether there is evidence of 
moderate limitation of motion, or excess fatigability, 
weakened movement, pain on movement or incoordination.


CONCLUSION OF LAW

The veteran's claims for increased evaluations for right 
clavicle fracture residuals and right knee and ankle 
disorders must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.655(a) & (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report to such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998); Engelke v. 
Gober, 10 Vet. App. 396 (1997).  

In the instant case, the veteran has requested that increased 
evaluations be assigned to his service-connected right 
clavicle fracture residuals, and right knee and right ankle 
disorders.  In June 1997, the case was remanded by the Board 
of Veterans' Appeals (Board) so that an examination could be 
conducted.  This examination was scheduled in September 1997; 
he failed to report.  In April 1998, the case was remanded 
again so that he could be given another opportunity to report 
for an examination.  This examination was scheduled in August 
1998; again, he failed to report.

After a careful review of the record, it is found that 
increased evaluations have not been shown to be warranted.  
Initially, additional examinations are absolutely necessary 
in this case in order to determine the current nature and 
degree of severity of the service-connected right clavicle, 
right knee and right ankle disabilities.  This information is 
needed in order to determine entitlement to the benefits 
sought on appeal.  Unfortunately, the veteran has failed on 
two occasions to report for scheduled examinations, even 
after being apprised of the importance of so reporting.  
Moreover, he has not provided any good cause for his failure 
to report.  The inability of the RO to obtain the information 
requested by the remand as been solely the result of the 
veteran's unwillingness to cooperate with that development.  
Under the circumstances, 38 C.F.R. § 3.655(b) directs that 
the claim for an increased evaluation shall be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for increased 
evaluations.


ORDER

Increased evaluations for right clavicle, right knee and 
right ankle disorders are denied.



		
	L. M. BARNARD
	Member, Board of Veterans' Appeals



 

